AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                      FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                     Eastern District of Washington                   EASTERN DISTRICT OF WASHINGTON

                STATE OF WASHINGTON,
                                                                                                       Dec 06, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-3174-RMP
                CITY OF SUNNYSIDE, et al.,                           )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Defendants' Motion to Dismiss (ECF No. 4) is GRANTED in all parts except with respect to Defendants' request for
u
              dismissal with prejudice, which is DENIED in part. Plaintiff's Amended Complaint (ECF No. 7) is DISMISSED
              WITHOUT PREJUDICE. Judgment of dismissal is hereby entered without prejudice in favor of Defendants and against
              Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                       on Defendants' Motion to Dismiss
      (ECF No. 4).


Date: December 6, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
